Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 21, 2018

 No. 04-18-00764-CR, 04-18-00765-CR, 04-18-00766-CR, 04-18-00774-CR, 04-18-00775-CR,
   04-18-00776-CR, 04-18-00777-CR, 04-18-00778-CR, 04-18-00779-CR, 04-18-00780-CR,
 04-18-00781-CR, 04-18-00782-CR, 04-18-00783-CR, 04-18-00784-CR, 04-18-00785-CR, 04-
 18-00786-CR, 04-18-00787-CR, 04-18-00788-CR, 04-18-00789-CR, 04-18-00790-CR, 04-18-
     00791-CR, 04-18-00792-CR, 04-18-00793-CR, 04-18-00794-CR, & 04-18-00795-CR

                                     The STATE of Texas,
                                          Appellant

                                                v.

Mark Anthony GONZALEZ, Gilberto Cervantez, Agustin Perez, Jr., Gabriel Rene Perez, Javier
 Martinez, Jr., Jeremias Aguilar, Jr., Martin M. Rios, Jr., Steven Negrete, Fernando Jefte Mata,
Eloy Canales Romo, Francisco Antonio Rodriguez, Raymond Ryan Robinson, Winston Robert
      Modisette, Courtney Marie Seilhammer, Anthony Otis Strait, and Ahmed Mamuth
                                            Appellees

                      From the County Court, Kinney County, Texas
  Trial Court No. 10041CR, 10056CR, 10121CR, 10122CR, 10134CR, 10205CR, 9711CR,
 9712CR, 9892CR, 10123CR, 10054CR, 10138CR, 10187CR, 9964CR, 10185CR, 10047CR,
10074CR, 10115CR, 10116CR, 10117CR, 10118CR, 10125CR, 10177CR, 10195CR, 10196CR
                      Honorable Spencer W. Brown, Judge Presiding

                                         ORDER
        Each of these appeals is from the same order entered in each of the underlying trial court
cause numbers which are designated as criminal causes. The order denies a motion to recuse
filed by the State and grants a verbal jeopardy motion for dismissal. The clerk’s records and
reporter’s records for these appeals were due to be filed on December 14, 2018.

        On December 14, 2018, the State filed a motion to consolidate the appeals, noting each
appeal is “from the same order” and was “entered after the same hearing.” The State asserts the
questions involved in the appeals “are so related that consolidation of the appeals will serve
judicial economy and such consolidation will expediate the consideration of the appeals.”
Because each of these appeals is from the same order, the State’s motion is GRANTED IN
PART.

       It is ORDERED that the appeals shall be consolidated for briefing and argument
purposes. The parties shall file motions, briefs, and other pleadings as if the appeals were one
appeal, but shall include the chart attached as Exhibit 2 to the motion to consolidate, referencing
all appeal and trial court cause numbers, in the style of the filing.

         It is FURTHER ORDERED that the appeals shall also be consolidated for purposes of
the filing of the reporter’s record. The court reporter shall file one reporter’s record in appeal
number 04-18-00764-CR with the chart attached to her notification of late record, referencing all
appeal and trial court cause numbers, in the style of the filing. The clerk of the court will
transfer a copy of the reporter’s record filed in appeal number 04-18-00764-CR to each of the
consolidated appeals.

        It is FURTHER ORDERED that a separate clerk’s record shall be filed in each appeal,
and the court will dispose of the appeals with separate judgments, opinions, and mandates except
to the extent the appeals involve the same defendant.

        The trial court clerk and the court reporter responsible for preparing the records in these
appeals have filed notifications of late record stating the records have not been filed because the
State has not paid the fees for preparing the records. The State also has filed a motion for relief
under TEX. R. APP. P. 35.3, stating the county judge has refused to approve payment of the fees
for preparing the records referring to the underlying causes as “civil matter[s]” and relying on the
following language contained in the order that is the subject of these appeals:

               The Court finds that the motion for recusal was groundless and filed in
       bad faith and for the purpose of harassment.

              It is further ordered that the expenses incurred in this proceeding are
       hereby assessed against Todd Durden, including court reporter fees, presiding
       judge’s fees and any other cost incurred by Kinney County, Texas.

Kinney County filed a response to the State’s motion asserting the State is seeking to appeal the
portions of the order denying the motion to recuse and granting sanctions against Mr. Durden.
Kinney County further asserts those portions of the trial court’s order are civil in nature.

       Although Texas courts rely on rule 18b of the Texas Rules of Civil Procedure in
discussing grounds for recusal in criminal cases, such reliance does not change the criminal
nature of the underlying proceeding. Furthermore, sanctions may be imposed in both civil and
criminal causes. Finally, Kinney County’s response ignores the State also seeks to appeal the
dismissal of the underlying criminal causes through an order sustaining a claim of jeopardy. See
TEX. CODE CRIM. PROC. ANN. art. 44.01(a)(4).

        Because these appeals are from criminal causes, article 44.01(f) of the Texas Code of
Criminal Procedure requires the State to pay all costs of appeal. TEX. CODE CRIM. PROC. ANN.
art. 44.01(f). Rule 35.3 of the Texas Rules of Appellate Procedure makes the trial and appellate
courts jointly responsible for ensuring the appellate record is timely filed and authorizes this
court to “enter any order necessary to ensure the timely filing of the appellate record.” TEX. R.
APP. P. 35.3(c). We therefore ORDER Kinney County to pay the costs for preparing the clerk’s
records and reporter’s record in these appeals subject to the terms of this order and subject to this
court determining whether costs should be otherwise taxed on the final disposition of these
appeals. The costs must be paid no later than two weeks from the date of this order. The clerk’s
records and reporter’s record must be filed no later than ten days after the costs have been paid.
                                              _________________________________
                                              Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of December, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court